No. PD-1023-15, PD-1024-15, PD-1025-15, PD-1026-15,
          PD-1027-15, PD-1028-15, and PD-1029-15
 IN THE COURT OF CRIMINAL APPEALS OF TEXAS, AT AUSTIN

                               Rene Zamora
  October 22, 2015                Appellant
                                      v.

                            The State of Texas
                                  Appellee
      On Appeal from Travis County in Case Nos. D-1-DC-13-904008,
      D-1-DC-13-904011, D-1-DC-13-904012, and D-1-DC-13-904014
      through and including D-1-DC-13-904017; From the 299th
      District Court, the Hon. David Crain, Judge Presiding; and the
      Opinion of the Thirteenth Court of Appeals in Case Nos.
      13-13-00405-CR and 13-13-00675-CR through and including
      13-13-00680-CR; Delivered July 2, 2015.



       Petition for Discretionary Review

                                Submitted by:
      David A. Schulman                            John G. Jasuta
        Attorney at Law                            Attorney at Law
zdrdavida@davidschulman.com                   lawyer1@johnjasuta.com
 State Bar Card No. 17833400                   State Bar No. 10592300

                     1801 East 51st Street, Suite 365-474
                            Austin, Texas 78723
                             Tel. 512-474-4747
                             Fax: 512-532-6282

                         Attorneys for Rene Zamora

                        Oral Argument is Requested
                             Table of Contents



Index of Authorities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

Statement Regarding Oral Argument. . . . . . . . . . . . . . . . . . . . vi

Statement of the Case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vi

Statement of Procedural History. . . . . . . . . . . . . . . . . . . . . . . vi

Note About Abbreviations.. . . . . . . . . . . . . . . . . . . . . . . . . . . vii

Facts of the Case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Ground for Review Number One.. . . . . . . . . . . . . . . . . . . . . . . 3

      The Court of Appeals Erred by Sustaining the Trial
      Court’s Action in Overruling Appellant’s Motion to
      Suppress Evidence.

Facts Relevant to First Ground for Review. . . . . . . . . . . . . . . . 3

Summary of the Argument First Ground for Review. . . . . . . . . 4

Argument & Authorities - Ground Number One. . . . . . . . . . . . 5

Conclusion - Ground Number One.. . . . . . . . . . . . . . . . . . . . 13




                                            i
                              Table of Contents
                                        (CONT)


Ground for Review Number Two.. . . . . . . . . . . . . . . . . . . . . . 14

      Whether Penal Code Section 3.03(b)(3)(B) Requires
      That There Be a Plea Bargain Before a Trial Court Is
      Permitted to “Stack” a Suspended or Probated
      Sentence on Top of a Sentence for a Period of Years
      Which Was, in Itself, Stacked on Another Sentence
      for a Term of Years.

Facts Relevant to Second Ground for Review. . . . . . . . . . . . . 14

Summary of the Argument Second Ground for Review. . . . . . 15

Argument & Authorities - Ground Number Two. . . . . . . . . . . 15

Conclusion - Ground Number Two.. . . . . . . . . . . . . . . . . . . . 20

Prayer. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

Certificate of Compliance and Delivery . . . . . . . . . . . . . . . .                  21




                                             ii
                        Index of Authorities



Federal Cases:

Brinegar v. United States, 338 U.S. 160 (1949). . . . . . . . 7, 10

Chandler v. Miller, 520 U.S. 305 (1997). . . . . . . . . . . . . . . . . 8

Illinois v. Gates, 462 U.S. 213 (1983). . . . . . . . . . . . . . . . . 5, 6

States v. Sokolow, 490 U.S. 1 (1989). . . . . . . . . . . . . . . . . . . 7

United States v. Daniel, 982 F.2d 146 (5th Cir. 1993). . . . . . 7



Texas Cases

Cassias v. State, 719 S.W.2d 585
    (Tex.Cr.App.1986).. . . . . . . . . . . . . . . . . . . . . . . 6, 8, 9, 12

Crider v. State, 352 S.W.3d 704 (Tex.Cr.App. 2011). . . . . . . . 7

Davis v. State, 202 S.W.3d 149 (Tex.Cr.App. 2006). . . . . 7, 11

Flores v. State, 319 S.W.3d 697 (Tex.Cr.App. 2010). . . . . . . . 5

Gish v. State, 606 S.W.2d 883 (Tex.Cr.App. 1980). . . . . . . . . 7

Heredia v. State, 468 S.W.2d 833 (Tex.Cr.App. 1971).. . . . . . 7

Moreno v. State, 415 S.W.3d 284 (Tex.Cr.App. 2013). . . . . . . 5


                                      iii
                         Index of Authorities
                                     (CONT)


Texas Cases (CONT):

Rodriguez v. State, 232 S.W.3d 55
   (Tex.Cr.App. 2007). . . . . . . . . . . . . . . . . . . . . . 5, 6, 12, 13

Schmidt v. State, 659 S.W.2d 420 (Tex.Cr.App. 1983). . . . . . 7

Shepherd v. State, 273 S.W.3d 681
   (Tex.Cr.App. 2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6

State v. Le, PD-0605-14 (Tex.Cr.App., April 29, 2015).. . . . . . 6

State v. McLain, 337 S.W.3d 268 (Tex.Cr.App.2011).. . . . . . . 6

Zamora v. State, 13-13-00405-CR (Tex.App. -
   Corpus Christi; July 2, 2015). . . . . . . . vii, 3, 4, 11, 17, 19

Federal Constitution:

     Fourth Amendment. . . . . . . . . . . . . . . . . . . . . . . . . . . vi, 7

Texas Statutes / Codes:

     Code of Criminal Procedure

           Article 42.08. . . . . . . . . . . . . . . . . . . . . . . . . . . 15, 16

     Penal Code

           Section 3.01 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16


                                         iv
                     Index of Authorities

                                 (CONT)


Texas Statutes / Codes (CONT):
   Penal Code (CONT)

       Section 3.03. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

       Section 3.03(a).. . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

       Section 3.03(b). . . . . . . . . . . . . . . . . . . . . . . . . 17, 18

       Section 3.03(b)(2)(B). . . . . . . . . . . . . . . . . . . . . . . . 18

       Section 3.03(b)(3).. . . . . . . . . . . . . . . . . . . . . . . . . . 19

       Section 3.03(b)(3)(B). . . . . . . . . . . . . . . . . . . . . 14, 19




                                     v
          Statement Regarding Oral Argument

    Given the Fourth Amendment principles involved and
    their broad application to Texas’ jurisprudence, Oral
    Argument is requested as to Appellant’s First Ground for
    Review.

                   Statement of the Case

    The following is a general statement of the nature of the case:

    This case involves the issues of the sufficiency of the four
    corners of a search warrant affidavit, and whether a term
    of probation can be “stacked” on top of two prison (state
    jail) sentences which have themselves been stacked.

            Statement of Procedural History

    The following is a summary of the procedural history of the

instant case:

    Appellant was charged by indictment with multiple
    counts of “Improper Photography or Visual Recording,”
    a state jail felony. Following a jury trial, he was
    convicted in case number D-1-DC-13-904015
    (PD-1023-15),1 and sentenced to two years in state jail
    on each of six (6) counts. Subsequently, he entered
    pleas of guilty in all remaining cases.

    He was sentenced by the trial court to two years in state
    jail in each of the remaining cases. The trial court

    1
    Further references to case numbers will utilize the case
numbers assigned by the Court of Criminal Appeals.
                                 vi
    ordered the sentence in case number PD-1029-15 to run
    consecutively to the sentence in case number
    PD-1023-15. In case number PD-1027-15, the trial
    court imposed a 3 year term of community supervision,
    “to begin when the judgment and sentence in said Cause
    Number D1-DC-13-904016 shall have ceased to
    operate.”2

    Notice of Appeal was timely given in case number
    PD-1023-15 on May 28, 2013. Notice of Appeal was
    timely given in all other cases on October 31, 2013. The
    Court of Appeals affirmed Appellant’s convictions in
    Zamora v. State, Nos. 13-13-00405-CR3 and
    13-13-00675-CR4 through and including 13-13-00680 5
    (Tex.App. - Corpus Christi; July 2, 2015)(not designated
    for publication).

    By previous Order of this Court, this petition is timely
    filed if presented to the Clerk of the Court of Appeals on
    or before October 23, 2015.

                 Note About Abbreviations

    In this brief, Appellant refers to the Clerk’s Record as “CR”
followed by the appropriate page: e.g., “(CR 123).” Appellant refers
to the Reporter’s Record as “RR” followed by the volume, page and
line numbers: e.g., “(RR Vol. 3, P. 47, L. 12-15).”

    2
     PD-1029-15.
    3
     PD-1023-15.
    4
     PD-1024-15.
    5
     PD-1029-15.
                                 vii
   No. PD-1023-15, PD-1024-15, PD-1025-15, PD-1026-15,
         PD-1027-15, PD-1028-15, and PD-1029-15
IN THE COURT OF CRIMINAL APPEALS OF TEXAS, AT AUSTIN

                          Rene Zamora
                             Appellant
                                  v.

                      The State of Texas
                              Appellee
    On Appeal from Travis County in Case Nos. D-1-DC-13-904008,
    D-1-DC-13-904011, D-1-DC-13-904012, and D-1-DC-13-904014
    through and including D-1-DC-13-904017; From the 299th
    District Court, the Hon. David Crain, Judge Presiding; and the
    Opinion of the Thirteenth Court of Appeals in Case Nos.
    13-13-00405-CR and 13-13-00675-CR through and including
    13-13-00680-CR; Delivered July 2, 2015.



     Petition for Discretionary Review

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

    COMES NOW, Rene Zamora, Appellant in the above styled

and numbered cause, by and through David A. Schulman and

John G. Jasuta, his undersigned attorneys of record, and

respectfully files this “Petition for Discretionary Review,” and

would show the Court as follows:



                                  1
                      Facts of the Case
                 (As Set out in the Court of Appeals’ Opinion)


     This consolidated appeal involves multiple counts across seven
charges of improper photography or visual recording brought against
Zamora, who served as the equipment manager for The University of
Texas at Austin’s (UT) women’s track team.
      V.S., a UT women’s track team member, testified that on
September 3, 2010, after competing at a meet in Houston earlier that
day, the team arrived in Austin at the Mithoff Track and Soccer
Fieldhouse, and V.S. decided to take a shower in the team’s locker
room. As V.S. showered, she looked up to the shower curtain rod of
the shower stall and noticed the lens of a “flip camera” pointed at her.
Startled, V.S. pulled the curtain back and observed Zamora running
away from the showers. V.S. called out to Zamora, but Zamora simply
said “‘sorry’ and kept on running.” V.S. testified that she notified her
coach, Stephen Sisson, following the incident, and Coach Sisson
notified the UT police department.
      UT Police Detective Michael Riojas questioned Zamora and
eventually obtained a search warrant of Zamora’s apartment. At
Zamora’s apartment, Detective Riojas seized an Apple PowerBook as
well as a couple of USB “thumb drives,” or portable electronic storage
devices. The devices were later turned over to the UT Information
Security Office for forensic analysis. Daryl Ashley, a UT Information
Security Office employee, testified that his examination of the Apple
PowerBook revealed various image and video files that depicted
“individuals who were photographed or video [taped] . . . in the locker
room facility on [the UT] campus or in another location.”
      Zamora pleaded not guilty to all of the counts alleged in
appellate cause number 13-13-00405-CR and was tried by a jury. After
hearing the evidence, the jury found Zamora guilty as charged and
sentenced him to two years’ imprisonment in the Texas Department
of Criminal Justice. Zamora later pleaded guilty to the remaining six
multiple-count charges and was sentenced by the trial court in the
following manner: (1) two years’ imprisonment for appellate cause
numbers 13-13-00678-CR, 13-13-00677-CR, 13-13-00675-CR, and
13-13-00676-CR, to run concurrent with appellate cause number
13-13-00405-CR; (2) two years’ imprisonment for appellate cause
number 13-13-00680-CR, to run cumulative to the 13-13-00405-CR
                                      2
    sentence; and (3) two years’ imprisonment, suspended and probated
    for three years, for appellate cause number 13-13-00679-CR, which
    will commence following the 13-13-00680-CR sentence. This appeal
    followed.

Zamora, slip op. at 2-3.

              Ground for Review Number One

    The Court of Appeals Erred by Sustaining the Trial
    Court’s Action in Overruling Appellant’s Motion to
    Suppress Evidence.

       Facts Relevant to First Ground for Review

    During the investigation into the offense, a search warrant

was executed at Appellant’s apartment, during Appellant’s

absence. The officers executing the search warrant seized

computer equipment which contained both still photos and video

clips. Every photographic exhibit used by the State during trial in

this case was obtained from one of the devices seized pursuant to

the search warrant. According to the Court of Appeals:

    Detective Riojas’s affidavit outlined the facts that started his
    investigation of Zamora, including the report filed by V.S. related to
    the September 3, 2010 locker room shower incident. The affidavit also
    states that Detective Riojas spoke with Zamora, who admitted to
    filming V.S. in the shower with a camera that recorded onto digital
    memory cards. Furthermore, the affidavit states that Zamora was
    aware that digital media can be stored onto computers, and Zamora
    admitted that his home personal computer, an Apple notebook,

                                      3
    contained “numerous amounts of graphic photographs depicting
    sexual acts.” The affidavit provides a detailed explanation to the
    magistrate regarding how digital media is stored on computers.
    Detective Riojas also stated in his affidavit that based on his training
    and experience, “it is known that digital media video recordings are
    downloaded to computers and media storage devices.” Finally, the
    affidavit notes that the UT women’s track team owns three digital
    video cameras that were available to Zamora and one of the cameras
    was “missing its media storage card.” Based on this information,
    Detective Riojas asserted that probable cause existed that Zamora’s
    personal computer was used to further his crimes of improper
    photography or visual recording.

Zamora, slip op. at 5-6.

    Appellant moved to suppress the fruits of the search, claiming

that the search warrant affidavit could not and did not

demonstrate probable cause. A hearing without live testimony

was conducted on the motion to suppress, during which the

parties argued whether the affidavit in support of the search

warrant was sufficient to establish. The trial court overruled the

motion to suppress (RR “Supplemental Volume Motion to

Suppress Evidence Court’s Ruling,” PP. 5-6).

                   Summary of the Argument
                    First Ground for Review

    The Court of Appeals’ analysis ignored the law and the facts

and, therefore, reached the wrong conclusion. A proper analysis

                                       4
would have determined the affidavit in support of the search

warrant demonstrated nothing more than a mere possibility there

would be any relevant information discovered.

    Argument & Authorities - Ground Number One

    Before issuing a search warrant, the magistrate must first

find probable cause that a particular item will be found in a

particular location. Rodriguez v. State, 232 S.W.3d 55, 60

(Tex.Cr.App. 2007); Flores v. State, 319 S.W.3d 697, 702

(Tex.Cr.App. 2010); Moreno v. State, 415 S.W.3d 284, 287

(Tex.Cr.App. 2013). This process requires that the magistrate

“make a practical, commonsense decision whether, given all the

circumstances set forth in the affidavit before him, including the

‘veracity’ and ‘basis of knowledge’ of persons supplying hearsay

information, there is a fair probability that contraband or evidence

of a crime will be found in a particular place.” Illinois v. Gates,

462 U.S. 213, 238 (1983).

    The reviewing court reviews a trial court’s decision to deny a

motion to suppress for an abuse of discretion. Shepherd v. State,

                                 5
273 S.W.3d 681, 684 (Tex.Cr.App. 2008).         It applies a highly

deferential standard to the magistrate’s determination because of

the constitutional preference that searches be conducted pursuant

to a warrant. Gates, 462 U.S. at 236; State v. McLain, 337
S.W.3d 268, 271 (Tex.Cr.App.2011). Accordingly, the reviewing

Court’s duty is “simply to ensure that the magistrate had a

substantial basis for concluding that probable cause existed,”

based on the four corners of the affidavit and reasonable

inferences therefrom. Gates, 462 U.S. at 238-239; Cassias v.

State, 719 S.W.2d 585, 587-588 (Tex.Cr.App.1986); State v. Le,

PD-0605-14 (Tex.Cr.App., April 29, 2015)(slip op. at 8-9). The

reviewing court must attempt to determine whether, looking only

at the affidavit involved, the magistrate had a substantial basis for

concluding that a search would uncover evidence of wrongdoing.

Gates, 462 U.S. at 236.

    As this Court held in Rodriguez, 232 S.W.3d at 60, the

federal courts have also held that probable cause means a fair

probability that contraband or evidence of a crime will be found.

                                  6
See, e.g., United States v. Sokolow, 490 U.S. 1, 7 (1989); United

States v. Daniel, 982 F.2d 146, 151 (5th Cir. 1993). A search

warrant is supported by probable cause when the facts set out

within the “four corners” of the affidavit are “sufficient to justify a

conclusion that the object of the search is probably on the

premises to be searched at the time the warrant is issued.” Davis

v. State, 202 S.W.3d 149, 154 (Tex.Cr.App. 2006)(emphasis

added).6

     As it pertains to the instant case, “probable cause” means

something more than “mere suspicion.” Probable cause requires

the existence of facts sufficient in themselves to warrant a man of

reasonable caution in the belief that an offense has been or is

being committed. Brinegar v. United States, 338 U.S. 160, 175

(1949). “The Fourth Amendment . . . restraint on government

conduct generally bars officials from undertaking a search or


     6
     See also Crider v. State, 352 S.W.3d 704, 707 (Tex.Cr.App.
2011)(FN6), citing     Schmidt v. State, 659 S.W.2d 420
(Tex.Cr.App. 1983); Gish v. State, 606 S.W.2d 883, 886
(Tex.Cr.App. 1980); Heredia v. State, 468 S.W.2d 833
(Tex.Cr.App. 1971).
                                   7
seizure absent individualized suspicion.” Chandler v. Miller, 520
U.S. 305, 308 (1997). As indicated by the trial court’s comments

when it denied the motion to suppress, the averments in the

search warrant demonstrate nothing more than there was some

possibility relevant information might be found.

     In Cassias, the Court had to determine whether a magistrate

was justified in issuing a search warrant. The Court held that the

facts stated within the affidavit were not sufficiently specific to the

residence sought to be searched to support a finding of probable

cause that marijuana and cocaine would be found there. Cassias,
719 S.W.2d at 587.

     In that case, although an “apparently reliable” confidential

informant had seen the defendant in possession of marijuana and

cocaine within twenty-four hours of the affiant’s request for the

warrant, nothing in the affidavit connected the defendant to the

residence. The affidavit alluded to a surveillance, but did not

clearly indicate where the surveillance occurred. In the course of

that surveillance, a different individual, not the defendant, was

                                   8
observed “carrying brick type packages believed to be marijuana.”

That same individual was also seen carrying a plastic tub and

tubing into the back yard. Finally, the affidavit stated that at

some unspecified time the affiant had seen “several narcotics

users” “in and out” of the residence “for brief periods of time.”7

    The Cassias Court held that it was unreasonable for the

magistrate to find probable cause to search the residence based

upon the affidavit in support of the search warrant.

    Even assuming that it was even the named residence that was the subject
    of the surveillance, nothing but apparently innocent activity was observed.
    The affidavit supplied no basis to support the conclusion that the “bricks”
    were marijuana, there being no description of the characteristics or odor of
    the bricks that would lead the magistrate to a conclusion that they were
    marijuana, or even explain why the affiant believed they were. There was
    no description of the possible use of a tub or tubing that was said to be at
    the location, or how these articles are consistent with illegal activity.
    Finally, there was no explanation as to why the affiant concluded that the
    persons observed were narcotics users. The affiant failed to state how he
    knew the persons were narcotics users and how their presence on the
    property led to the conclusion that marijuana and cocaine would be present.

Cassias, 719 S.W.2d at 587. Appellant asserts that the search

warrant affidavit in the instant case was even more deficient than

that in Cassias.



    7
     See Cassias, 719 S.W.2d at 586-587.
                                         9
    The affidavit in the instant case did not give any indication

that Appellant made any statement which would indicate that

there were any images on either his computer or the storage

devices. Additionally, nothing within the affidavit indicated that

any of the images the affiant speculated would be found on

Appellant’s computer (or storage devices) would constitute child

pornography.

    Finally, to the extent that the search warrant’s affiant formed

a belief, at the time he interviewed Appellant, that the computer

might contain relevant images, nothing in the affidavit supports a

conclusion that such images would still be on the computer four

days later. The trial court’s comments at the time it denied the

motion to suppress, like the assertions in the search warrant

affidavit, clearly do not demonstrate that evidence of the crime

would probably be found. Probable cause is more than “bare

suspicion.” Brinegar, 338 U.S. at 174-175.

    In its opinion rejecting Appellant’s Fourth Amendment claim,

the Court of Appeals wrote:

                                10
    Zamora cites to Cassias v. State to support his argument that Detective
    Riojas’s affidavit failed to establish probable cause to search his
    computer. 719 S.W.2d 585 (Tex. Crim. App. 1986). However, we find
    Cassias distinguishable and inapplicable to the facts of this case. In
    Cassias, the court of criminal appeals held that the facts and
    circumstances of the affidavit, provided by a confidential informant,
    in that case were “too disjointed and imprecise” to believe that illegal
    drugs would be found at the searched property. Id. at 590. Unlike in
    Cassias, Zamora, the subject of the investigation, admitted that his
    computer contained graphic photographs of a sexual nature, and was
    aware that digital media could be stored on computers. Furthermore,
    the affidavit noted that one of the track team’s video cameras was
    missing its media storage card. We hold that the facts and inferences
    in this case are sufficient to establish a fair probability that Zamora
    used his home computer to further his crimes of improper photography
    or visual recording, and we defer to the magistrate’s finding that the
    affidavit demonstrated a substantial basis for his conclusion.
    Rodriguez, 232 S.W.3d at 62. Zamora’s first issue is overruled.

Zamora, slip op. at 6-7.

    Appellant would show that whether he “used his home

computer to further his crimes” was and is of no importance. The

sole question the Court of Appeals should have decided was

whether the affidavit demonstrated that relevant evidence would

probably be found on the premises of Appellant’s apartment “at

the time the warrant is issued.” Davis, 202 S.W.3d at 154.

    That Appellant may have, at some time in the past, “used his

home computer to further his crimes of improper photography or

visual recording” would be of no help to the magistrate in

                                      11
determining the answer to that question. This is especially true in

this case, given that, as pointed out by defense counsel in the

hearing on the motion to suppress (RR Vol. 2, P. 8), four days had

elapsed between the initial incident and the issuance of the search

warrant.   Such a period of time would have been more than

sufficient for any evidence of the “crimes of improper photography

or visual recording” to have been removed from Appellant’s

computer, and/or more than sufficient time for Appellant to have

moved his computer equipment to a different location, or even to

have destroyed the computer equipment.

    In regards to the time frame relationship between the initial

incident and the issuance of the search warrant, the search

warrant affidavit in the instant case provided even less information

than the affidavit deemed to have been deficient in Cassias. The

affidavit in this case provided the magistrate no time frame

information.

    In Rodriguez, on which the Court of Appeals relied, the Court

held that probable cause exists when there is a “fair probability”

                                 12
that contraband or evidence of a crime will be found at the

specified location. Rodriguez, 232 S.W.3d at 60. That’s will be

found, not might be found.      Thus, Rodriguez is clearly not

supportive of the Court of Appeals’ holding.

            Conclusion - Ground Number One

    Nothing in the search warrant affidavit in this case supported

the conclusion that evidence of the crimes Appellant was at that

time alleged to have committed would probably be found in his

apartment. Rather, the affidavit demonstrated only that such

evidence may have been there at some unspecified point, without

any indication that such evidence ever was actually to be found at

the apartment, let alone that it would probably be found there at

the time the search warrant was issued.

    Thus, the trial court erred in overruling Appellant’s motion to

suppress evidence, and the Court of Appeals erred by affirming the

trial court’s actions. The motion to suppress evidence should have

been granted, and Appellant is entitled to a new trial.




                                13
             Ground for Review Number Two

    Whether Penal Code Section 3.03(b)(3)(B) Requires
    That There Be a Plea Bargain Before a Trial Court Is
    Permitted to “Stack” a Suspended or Probated
    Sentence on Top of a Sentence for a Period of Years
    Which Was, in Itself, Stacked on Another Sentence
    for a Term of Years.

     Facts Relevant to Second Ground for Review

    Appellant was convicted by a jury in case number

PD-1023-15 in March of 2013. In September of 2013, Appellant

entered pleas of guilty in all remaining cases.

    The trial court sentenced Appellant to two (2) years in a State

Jail in each case, cumulated (“stacked”) the sentence in

PD-1029-15 on the sentence previously imposed in PD-1023-15,

and probated the sentence in PD-1028-15 for a period of three (3)

years, with that term of probation (“community supervision”) not

to begin until Appellant had been released from State Jail on the

two (2) year sentence in PD-1029-15. Each of the other two year

sentences were to be served concurrently with the two year




                                14
sentence in PD-1023-15. Appellant timely objected to the trial

court’s action (RR 3 of 4, P. 55, L. 7-8).

                   Summary of the Argument
                   Second Ground for Review

    Absent a plea bargain permitting it to do so, a trial court may

not stack a probated sentence on top of a sentence for a term of

years which has itself been stacked on a sentence for a term of

years.

    Argument & Authorities - Ground Number Two

    Three statutes govern the trial court’s authority to stack. The

first is Article 42.08, C.Cr.P., which provides as follows:

    (a) When the same defendant has been convicted in two or more cases,
    judgment and sentence shall be pronounced in each case in the same
    manner as if there had been but one conviction. Except as provided by
    Sections (b) and (c), in the discretion of the court, the judgment in the
    second and subsequent convictions may either be that the sentence
    imposed or suspended shall begin when the judgment and the sentence
    imposed or suspended in the preceding conviction has ceased to operate,
    or that the sentence imposed or suspended shall run concurrently with the
    other case or cases, and sentence and execution shall be accordingly;
    provided, however, that the cumulative total of suspended sentences in
    felony cases shall not exceed 10 years, and the cumulative total of
    suspended sentences in misdemeanor cases shall not exceed the maximum
    period of confinement in jail applicable to the misdemeanor offenses,
    though in no event more than three years, including extensions of periods
    of community supervision under Section 22, Article 42.12, of this code, if
    none of the offenses are offenses under Chapter 49, Penal Code, or four


                                       15
    years, including extensions, if any of the offenses are offenses under
    Chapter 49, Penal Code.

    (b) If a defendant is sentenced for an offense committed while the
    defendant was an inmate in the Texas Department of Criminal Justice and
    serving a sentence for an offense other than a state jail felony and the
    defendant has not completed the sentence he was serving at the time of the
    offense, the judge shall order the sentence for the subsequent offense to
    commence immediately on completion of the sentence for the original
    offense.

    (c) If a defendant has been convicted in two or more cases and the court
    suspends the imposition of the sentence in one of the cases, the court may
    not order a sentence of confinement to commence on the completion of a
    suspended sentence for an offense.

Once the exceptions of sections “b” and “c” are considered, Art.

42.08 effectively provides a trial court with three distinct options:

  Ø Impose sentences of confinement to be served either
    concurrently or consecutively;

  Ù Suspend sentences of confinement and order periods of
    community supervision to be served either concurrently or
    consecutively; or

 Ú Impose a sentence, suspend another sentence, and order the
   suspended sentence to run either concurrently with the
   imposed sentence or after the imposed sentence has ceased
   to operate.

    The second of the three statutes governing the trial court’s

authority to stack is Section 3.01 of the Penal Code. This section

provides the definition for a “single criminal episode.”                         It is

undisputed that Appellant was found guilty of more than one

                                       16
offense arising out the same criminal episode. Zamora, slip op. at

8.

     The third statute is Penal Code section 3.03, which contains

special stacking rules when the defendant is convicted of multiple

offenses in a consolidated trial. In pertinent part, Section 3.03

provides as follows:

     (a) When the accused is found guilty of more than one offense arising out
     of the same criminal episode prosecuted in a single criminal action, a
     sentence for each offense for which he has been found guilty shall be
     pronounced. Except as provided by Subsection (b), the sentences shall run
     concurrently.

     Under the plain language of Section 3.03(a), a court must

order a defendant’s sentences to run concurrently when the

defendant has been convicted of more than one offense in a

consolidated trial. As explained, infra, Section 3.03(b) restores the

trial court’s discretion to stack sentences, even when the offenses

are tried together, if the resulting convictions involve certain

enumerated offenses, such as intoxication assault and intoxication

manslaughter.

     In 2005, the legislature expanded on Section 3.03(b) by

including a list of enumerated offenses subject to the exception.

                                        17
Appellant acknowledges that, because of that action, under sub-

section (b)(2)(B) of the current version of Section 3.03, sentences

(and, therefore, periods of probation) for Penal Code section 21.15

(Improper Photography) may be stacked, even when tried in a

single criminal action.

    That provision, however, only applies to cases in which there

was a plea agreement. See Penal Code section 3.03(b):

    (b) If the accused is found guilty of more than one offense arising out of the
    same criminal episode, the sentences may run concurrently or
    consecutively if each sentence is for a conviction of:

    ***

          (3) an offense:

                (A) under Section 21.15 or 43.26, regardless of whether the
                accused is convicted of violations of the same section more
                than once or is convicted of violations of both sections; or

                (B) for which a plea agreement was reached in a case in which
                the accused was charged with more than one offense listed in
                Paragraph (A), regardless of whether the accused is charged
                with violations of the same section more than once or is
                charged with violations of both sections;

    In short, the trial court would have been authorized to stack

the probation imposed in case number PD-1028-15 on the

sentence imposed in case number PD-1029-15 if the sentences

imposed on October 24, 2013, were part of a plea bargain. There

                                         18
was, however, no agreement as to sentencing, and, thus, the trial

court lacked the authority to do what it did.

    At the Court below, Appellant argued that Penal Code Section

3.03(b)(3)(B) only permitted multiple sentences (and, therefore,

periods of probation) for convictions under Penal Code section

21.15 (improper photography), to be stacked in cases in which

there was a plea agreement. Zamora, slip op. at 8. The Court of

Appeals rejected this argument, finding that “section 3.03(b)(3)(B)

does not require a plea bargain,” and that the section “is an

alternative avenue under section 3.03(b)(3) for which a trial court

may order the sentences to run concurrently or consecutively.”

Zamora, slip op. at 8-9.

    Appellant respectfully suggests that the Court of Appeals has

misinterpreted Penal Code section 3.03(b)(3). Before the trial court

may stack a suspended or probated sentence on top of a sentence

for a term of years in circumstances such as are present in the

instant case, there must be a plea bargain permitting the trial

court to do so.

                                 19
            Conclusion - Ground Number Two

    Appellant was convicted of offenses arising out of a single

criminal episode which were tried in a single criminal action.

There was no agreement as to punishment, so the trial court was

without the authority to order the term of probation / community

supervision in case number PD-1028-15 to begin only after

Appellant had been released from State Jail on the two (2) year

sentence in case number PD-1029-15.         Thus, the cumulation

order found at page 22 in the Clerk’s Record for case number

PD-1028-15 was improperly entered and should be struck.

                             Prayer

    WHEREFORE, PREMISES CONSIDERED, Rene Zamora,

Appellant in the above styled and numbered cause respectfully

prays that the Court will grant Discretionary Review of the instant

case, and upon submission of the case will remand the case to the

Court below with instructions to return the case to the trial court

for a new trial in each cause; or, alternatively, return the case to



                                 20
the Court below with instructions to remand for a new

punishment hearing.

                   Respectfully submitted,



______________________________   ______________________________
David A. Schulman                John G. Jasuta
Attorney at Law                  Attorney at Law
zdrdavida@davidschulman.com      lawyer1@johnjasuta.com
State Bar Card No. 17833400      State Bar No. 10592300

              1801 East 51st Street, Suite 365-474
                     Austin, Texas 78723
                      Tel. 512-474-4747
                      Fax: 512-532-6282
                   Attorneys for Rene Zamora




                                 21
           Certificate of Compliance and Delivery

     This is to certify that: (1) this document, created using

WordPerfect™ X7 software, contains 4,208 words, excluding those

items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies with

Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on October

22, 2015, a true and correct copy of the above and foregoing “Petition

for Discretionary Review” was transmitted via the eService function

on   the    State’s    eFiling    portal,     to   Matthew      Foye

(matthew.foye@traviscountytx.gov), counsel of record for the State of

Texas; and to the Hon. Lisa McMinn (Lisa.McMinn@SPA.texas.gov),

State’s Prosecuting Attorney.



                            _______________________________________
                            David A. Schulman




                                  22
Exhibit “A”
Court of Appeals’ Opinion of July 2, 2015.
                         NUMBER 13-13-00405-CR
                         NUMBER 13-13-00675-CR
                         NUMBER 13-13-00676-CR
                         NUMBER 13-13-00677-CR
                         NUMBER 13-13-00678-CR
                         NUMBER 13-13-00679-CR
                         NUMBER 13-13-00680-CR

                         COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                  CORPUS CHRISTI - EDINBURG

RENE ZAMORA,                                                          Appellant,

                                       v.

THE STATE OF TEXAS,                                                     Appellee.


                 On appeal from the 331st District Court
                       of Travis County, Texas.


                      MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Benavides and Perkes
            Memorandum Opinion by Justice Benavides
     By two issues, appellant Rene Zamora appeals his multiple-count convictions for
improper photography or visual recording, a state jail felony.         See TEX. PENAL CODE ANN.

§ 21.15(b)(2) (West, Westlaw through 2013 3d C.S.). Zamora asserts that (1) the trial

court erred in denying his motion to suppress evidence; and (2) the trial court improperly

ordered one of his sentences to run cumulative to a prior sentence. We affirm.

                                         I . BACKGROUND1

       This consolidated appeal involves multiple counts across seven charges of

improper photography or visual recording brought against Zamora, who served as the

equipment manager for The University of Texas at Austin’s (UT) women’s track team.

       V.S., a UT women’s track team member, testified that on September 3, 2010, after

competing at a meet in Houston earlier that day, the team arrived in Austin at the Mithoff

Track and Soccer Fieldhouse, and V.S. decided to take a shower in the team’s locker

room. As V.S. showered, she looked up to the shower curtain rod of the shower stall

and noticed the lens of a “flip camera” pointed at her. Startled, V.S. pulled the curtain

back and observed Zamora running away from the showers. V.S. called out to Zamora,

but Zamora simply said “‘sorry’ and kept on running.” V.S. testified that she notified her

coach, Stephen Sisson, following the incident, and Coach Sisson notified the UT police

department.

       UT Police Detective Michael Riojas questioned Zamora and eventually obtained a

search warrant of Zamora’s apartment. At Zamora’s apartment, Detective Riojas seized

an Apple PowerBook as well as a couple of USB “thumb drives,” or portable electronic



       1  This appeal was transferred from the Third Court of Appeals pursuant to a docket equalization
order issued by the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 73.001 (West, Westlaw through
2013 3d C.S.).


                                                  2
storage devices.   The devices were later turned over to the UT Information Security

Office for forensic analysis. Daryl Ashley, a UT Information Security Office employee,

testified that his examination of the Apple PowerBook revealed various image and video

files that depicted “individuals who were photographed or video [taped] . . . in the locker

room facility on [the UT] campus or in another location.”

       Zamora pleaded not guilty to all of the counts alleged in appellate cause number

13-13-00405-CR and was tried by a jury.         After hearing the evidence, the jury found

Zamora guilty as charged and sentenced him to two years’ imprisonment in the Texas

Department of Criminal Justice.      Zamora later pleaded guilty to the remaining six

multiple-count charges and was sentenced by the trial court in the following manner: (1)

two years’ imprisonment for appellate cause numbers 13-13-00678-CR, 13-13-00677-

CR, 13-13-00675-CR, and 13-13-00676-CR, to run concurrent with appellate cause

number 13-13-00405-CR; (2) two years’ imprisonment for appellate cause number 13-

13-00680-CR, to run cumulative to the 13-13-00405-CR sentence; and (3) two years’

imprisonment, suspended and probated for three years, for appellate cause number 13-

13-00679-CR, which will commence following the 13-13-00680-CR sentence.               This

appeal followed.

                               I.     MOTION TO SUPPRESS

       By his first issue, Zamora contends that the trial court erred in denying his motion

to suppress the evidence obtained from his apartment pursuant to the search warrant.

A.     Standard of Review

       In reviewing a trial court’s ruling on a motion to suppress, we must view the

evidence in the light most favorable to the trial court’s ruling.   Johnson v. State, 414

                                            3
S.W.3d 184, 192 (Tex. Crim. App. 2013); State v. Garcia-Cantu, 253 S.W.3d 236, 241

(Tex. Crim. App. 2008). When the trial court does not make explicit findings of fact, we

infer the necessary factual findings that support the trial court’s ruling if the record

evidence (viewed in light most favorable to the ruling) supports these implied facts.

Johnson, 414 S.W.3d at 192.

       Motions to suppress are reviewed pursuant to a bifurcated standard under which

the trial judge’s determinations of historical facts and mixed questions of law and fact that

rely on credibility are granted almost total deference when supported by the record.         Id.

But when mixed questions of law and fact do not depend on the evaluation of credibility

and demeanor, we review the trial judge’s ruling de novo.          Id. (citing State v. Kerwick,

393 S.W.3d 270, 273 (Tex. 2013); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App.

1997)).

B.     Discussion

       Zamora argues that the State lacked probable cause to support the issuing of the

search warrant. We disagree.

       “The cornerstone of the Fourth Amendment and its Texas equivalent is that a

magistrate shall not issue a search warrant without first finding “probable cause” that a

particular item will be found in a particular location.”    Rodriguez v. State, 232 S.W.3d 55,

60 (Tex. Crim. App. 2007). The court of criminal appeals has noted that the definition of

probable cause is “frequently beauty in the eye of the beholder.”            Id.   Thus, when

deciding whether probable cause exists, a “magistrate is not bound by such finely tuned

standards as proof beyond a reasonable doubt or by a preponderance of the evidence;

rather his sole concern should be probability.”       Id.   The test is whether a reasonable

                                               4
reading by the magistrate would lead to the conclusion that the affidavit provided a

“substantial basis for the issuance of the warrant”; thus, “[t]he magistrate's sole concern

should be probability.” Id. (internal citations omitted). Probable cause exists when, under

the totality of the circumstances, there is a “fair probability” that contraband or evidence

of a crime will be found at the specified location.     Id. It is a “flexible and nondemanding”

standard.   Id.

       The probability sufficient to establish probable cause cannot be based on mere

conclusory statements of an affiant’s belief.       Id. at 61.   Instead, an affiant must present

an affidavit that allows the magistrate to independently determine probable cause, and

the magistrate’s actions cannot be a mere ratification of the bare conclusions of others.

Id.   When reviewing a magistrate’s decision to issue a warrant, we apply a highly

deferential standard in keeping with the constitutional preference for a warrant.             Id.

Therefore, we interpret the affidavit in a commonsensical and realistic manner,

recognizing that the magistrate may draw reasonable inferences, and when in doubt, we

defer to all reasonable inferences that the magistrate could have made.            Id. The final

inquiry for our review is whether there are sufficient facts, coupled with inferences from

those facts, to establish a “fair probability” that evidence of a particular crime will likely be

found at a given location. The issue is not whether there are other facts that could have,

or even should have, been included in the affidavit; we focus on the combined logical

force of facts that are in the affidavit, not those that are omitted from the affidavit.   Id. at

62. With these principles in mind, we turn to the affidavit in this case.

       Detective Riojas’s affidavit outlined the facts that started his investigation of

Zamora, including the report filed by V.S. related to the September 3, 2010 locker room

                                                5
shower incident.      The affidavit also states that Detective Riojas spoke with Zamora,

who admitted to filming V.S. in the shower with a camera that recorded onto digital

memory cards.       Furthermore, the affidavit states that Zamora was aware that digital

media can be stored onto computers, and Zamora admitted that his home personal

computer, an Apple notebook, contained “numerous amounts of graphic photographs

depicting sexual acts.” The affidavit provides a detailed explanation to the magistrate

regarding how digital media is stored on computers. Detective Riojas also stated in his

affidavit that based on his training and experience, “it is known that digital media video

recordings are downloaded to computers and media storage devices.”              Finally, the

affidavit notes that the UT women’s track team owns three digital video cameras that were

available to Zamora and one of the cameras was “missing its media storage card.”

Based on this information, Detective Riojas asserted that probable cause existed that

Zamora’s personal computer was used to further his crimes of improper photography or

visual recording.

       Zamora cites to Cassias v. State to support his argument that Detective Riojas’s

affidavit failed to establish probable cause to search his computer.      719 S.W.2d 585

(Tex. Crim. App. 1986). However, we find Cassias distinguishable and inapplicable to

the facts of this case. In Cassias, the court of criminal appeals held that the facts and

circumstances of the affidavit, provided by a confidential informant, in that case were “too

disjointed and imprecise” to believe that illegal drugs would be found at the searched

property.   Id. at 590.    Unlike in Cassias, Zamora, the subject of the investigation,

admitted that his computer contained graphic photographs of a sexual nature, and was

aware that digital media could be stored on computers. Furthermore, the affidavit noted

                                             6
that one of the track team’s video cameras was missing its media storage card. We hold

that the facts and inferences in this case are sufficient to establish a fair probability that

Zamora used his home computer to further his crimes of improper photography or visual

recording, and we defer to the magistrate’s finding that the affidavit demonstrated a

substantial basis for his conclusion.      Rodriguez, 232 S.W.3d at 62. Zamora’s first issue

is overruled.

                                     II.      SENTENCING

       By his second issue, Zamora asserts that the trial court improperly sentenced him.

A.     Applicable Law and Standard of Review

       When a defendant has been convicted in two or more cases, the trial court has

discretion to order the sentences imposed or suspended in the second and subsequent

convictions to begin when the judgment and sentence imposed or suspended in the

preceding conviction has ceased to operate, or that the sentence imposed or suspended

shall run concurrently with the other case or cases.        See TEX. CODE CRIM. PROC. art.

42.08(a) (West, Westlaw through 2013 3d C.S.). Therefore, a trial court’s decision to

order a defendant’s sentence to run cumulatively or concurrently is reviewed for an abuse

of discretion.   Id.; see Nicholas v. State, 56 S.W.3d 760, 764–65 (Tex. App.—Houston

[14th Dist.] 2001, pet. ref’d). In this context, we will find an abuse of discretion only if the

trial court (1) imposes consecutive sentences where the law requires concurrent

sentences; (2) imposes sentences where the law requires consecutive ones; or (3)

otherwise fails to observe the statutory requirements pertaining to sentencing.         Revels

v. State, 334 S.W.3d 46, 54 (Tex. App.—Dallas 2008, no pet.); see also Nicholas, 56
S.W.3d at 765.

                                                7
B.    Discussion

      Zamora argues that the trial court abused its discretion in ordering his suspended

sentence in appellate cause number 13-13-00679-CR to begin after his release from his

two-year sentence in appellate cause number 13-13-00680-CR because this was not a

plea bargain case. We disagree with Zamora’s reading of the law.

      Generally, when a defendant is convicted of more than one offense arising out of

the same criminal episode prosecuted in a single criminal action, the sentences shall run

concurrently.   See TEX. PENAL CODE § 3.03(a) (West, Westlaw through 2013 3d C.S.).

However, if the defendant is found guilty of more than one offense arising out of the same

criminal episode, the sentences may run concurrently or consecutively if each sentence

is for a conviction of an offense under section 21.15 of the penal code, regardless of

whether the accused is convicted of violations of the same section more than once or is

convicted of violations of both sections; or for which a plea agreement was reached in a

case in which the accused was charged with more than one offense under section 21.15,

regardless of whether the accused is charged with violations of the same section more

than once or is charged with violations of both sections. See id. § 3.03(b)(3).

      It is undisputed that Zamora was found guilty of more than one offense arising out

the same criminal episode under section 21.15 of the penal code (Improper Photography

or Visual Recording). Thus, we find nothing under section 3.03(b)(3) of the penal code

that would have prevented the trial court from ordering Zamora’s suspended sentence in

appellate cause number 13-13-00679 to run consecutive to Zamora’s sentence in

appellate cause number 13-13-00680. While it is true that this is not a plea bargain case,

section 3.03(b)(3)(B) does not require a plea bargain, as Zamora erroneously asserts, in

                                            8
order for the trial court to order the sentences to run consecutively.      Instead, that

subsection is an alternative avenue under section 3.03(b)(3) for which a trial court may

order the sentences to run concurrently or consecutively. As a result, the trial court did

not abuse its discretion. We overrule Zamora’s second issue.

                                   III.   CONCLUSION

       We affirm the trial court’s judgments.



                                                       GINA M. BENAVIDES,
                                                       Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).


Delivered and filed the
2nd day of July, 2015.




                                            9